Citation Nr: 1022426	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  05-35 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1973 
in the U.S. Coast Guard.  This appeal to the Board of 
Veterans' Appeals (Board) is from action taken by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This matter was remanded in October 2008.  

The Veteran was scheduled to provide testimony before a 
Veterans Law Judge via videoconferencing in January 2008; he 
did not report for the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the October 2008 remand, the RO was instructed to take 
appropriate action to obtain Corpus Christi VA Medical Center 
(VAMC) records. The claims folder does not contain these 
records and there is no documentation that any of these 
records were requested.  The United States Court of Appeals 
for Veterans Claims (Court) has indicated that a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  The Court 
further indicated that it constitutes error on the part of 
the Board to fail to insure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

If additional treatment is shown, then the Veteran should be 
scheduled for a VA examination with opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records of the Veteran's 
treatment for psychiatric disabilities 
from the VA medical facility in Corpus 
Christi.  Incorporate the records into the 
Veteran's claims file.  If no records are 
available, documentation stating such 
should be incorporated into the claims 
file.  

2.  If any additional records are obtained 
demonstrating any treatment for 
psychiatric disabilities, then the Veteran 
should be given a special psychiatric 
examination to include a review of the 
aggregate file including anything obtained 
pursuant to this REMAND, a copy of which 
should also be provided to the examiner.

The examiner should provide supported 
opinions with regard to (a) what is the 
correct diagnosis of any and all 
psychiatric disabilities in and since 
service; (b) what is the relationship 
between and impact on current problems and 
anything in or of service origin.

As to each disorder diagnosed, the 
examiner should opine as to whether it is 
at least as likely as not (i.e., to at 
least a 50/50 degree of probability) that 
such currently diagnosed disorder arose in 
or as a result of service (or pre-existed 
service and was aggravated therein), or 
arose after service or whether such is 
unlikely (i.e., less than a 50-50 
probability).

The examiner(s) should conduct all special 
studies deemed necessary to render a 
diagnosis and the requested opinions.  A 
complete rationale for all opinions 
expressed should be provided.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
Veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claim for service connection for 
an acquired psychiatric disorder to 
include but not limited to PTSD on all 
potential bases.

If the decision remains adverse, provide 
him and his representative with an 
appropriate SSOC.  Then return the case to 
the Board for further appellate 
consideration, if otherwise in order.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


